DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/20222 has been entered.
Acknowledgement
	The amendment filed on 02/23/2022, responding to the office action mailed on 12/09/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in Amendment, filed 02/23/2022, with respect to claim 1have been fully considered and are persuasive.  
Election/Restrictions
Claims 1, 3, 12, 13, 15 and 18 are allowable. Claims 3-10 are previously withdrawn from consideration as a result of a restriction requirement, include all the limitation of an allowable claim. Pursuant of a restriction requirement, include all the limitation of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-III, VII and VIII, as set forth in the Office action mailed on 07/06/2020, is hereby withdrawn, and Claim 3 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
This application is in condition for allowance in view of Examiner’s amendment to the claims, except for the presence of claims 4-10 directed to an invention non-elected without traverse because the claims do not require all the limitation of allowable claim. Therefore, claims 4-10 have been cancelled.
Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- Cancel Claim 4.
- Cancel Claim 5.
- Cancel Claim 6.
- Cancel Claim 7.
- Cancel Claim 8.

- Cancel Claim 10.
Reason for allowance
Claims 1, 3, 12, 13, 15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art fails to teach the display device wherein the reflection reduction member includes a non-reflective conductive pattern that is electrically connected to the outer cover by the conductive strap.
Regarding claims 3, 12, 13, 15 and 18, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150323843-A1 and US-6525786-B1: Teaches the use of conductive to ground static electricity from display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872